                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

TRINIDAD CHAVIRA,                   )
                                    )
                     Plaintiff,     )
                                    )               Case No.: 17-2281-HLT-KGG
PACKERS SANITATION SERV.            )
INC., LTD.,                         )
                                    )
                     Defendant.     )
___________________________________ )

          MEMORANDUM & ORDER ON MOTION TO COMPEL
             AND MOTION FOR PROTECTIVE ORDER

      Now before the Court is Plaintiff’s Motion to Compel (Doc. 42) and

Defendant’s Motion for Protective Order (Doc. 54). Having reviewed the

submissions of the parties, Plaintiff’s motion (Doc. 42) is GRANTED in part and

DENIED in part and Defendant’s motion (Doc. 54) is GRANTED in part and

DENIED in part.

                                      FACTS

      Plaintiff, who is Hispanic and a U.S. citizen, is a former employee of

Defendant Packers Sanitation Services, Inc. (“PSSI” or Defendant). Defendant

provides sanitation services to other companies, including the National Beef Plant

(“Plant”) in Liberal, Kansas. Plaintiff alleges gender and racial discrimination,



                                          1 
 
harassment, and retaliation as well as common law retaliatory discharge and

violations of state and federal wage laws.

      Plaintiff contends that during her employment with Defendant, she refused

demands from her supervisor that she pay him for a more favorable position at the

Plant. Plaintiff contends that as a result of her refusal, she was moved “to a more

physically demanding position which resulted in her injuring her neck.” (Doc. 43,

at 1-2.) She contends that she complained about this “extortion attempt,” but while

no action was taken against her supervisor, Plaintiff was “moved to a more

physically demanding position . . . which exacerbated her work injury.” (Id., at 2.)

Plaintiff also alleges that she suffered retaliation for rebuffing her supervisor’s

“indirect request for sexual favors.” (Id.) Defendant generally denies Plaintiff’s

allegations.

      Currently before the Court is Plaintiff’s motion to compel regarding

Defendant’s responses to Plaintiff’s Requests for Production Nos. 6, 16, 21, and

22. (Doc. 42.) Also pending is the motion for protective order (Doc. 54) filed by

Defendant relating to Plaintiff’s “Notice Duces Tecum to Take Deposition of

Designated Agent of Defendant Packers Sanitation Services, Inc.” (Doc. 39),

which identifies 26 categories of potential deposition testimony and corresponding

documents to be produced.

                                     ANALYSIS


                                           2 
 
I.    Legal Standards.

      Fed.R.Civ.P. 26(b) states that

            [p]arties may obtain discovery regarding any
            nonprivileged matter that is relevant to any party's claim
            or defense and proportional to the needs of the case,
            considering the importance of the issues at state in the
            action, the amount in controversy, the parties' relative
            access to relevant information, the parties' resources, the
            importance of the discovery in resolving the issues, and
            whether the burden or expense of the proposed discovery
            outweighs its likely benefit. Information within this
            scope of discovery need not be admissible in evidence to
            be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. “Federal Rule of Civil

Procedure 26(c) confers broad discretion on the trial court to decide when a

protective order is appropriate and what degree of protection is required.” Layne

Christensen Co. v. Purolite Co., 271 F.R.D. 240, 244 (D. Kan. 2010) (quoting

Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984)).

II.   Plaintiff’s Motion to Compel (Doc. 42).

      Plaintiff moves the Court for an order compelling Defendant to provide

further responses to Requests for Production 6, 16, 21, and 22. (See generally Doc.

43.) The Court will address the document requests in turn.

      A.    Requests Nos. 6 and 21.


                                         3 
 
              Request No. 6 seeks documents regarding “any complaint of any employee

regarding supervisors and/or managers at the National Beef Plant in Liberal

requesting money and/or sexual favors in exchange for better positions with the

plant from January 1, 2013 to present.” (Doc. 43-1, at 5.) Defendant responded by

objecting that the request is “overly broad, unduly burdensome, not

reasonably limited in scope,” and seeks documents that are privileged and/or

irrelevant.1 (Id.) Defendant also complains that the request seeks information

involving different decision makers, supervisors, and/or departments. (Id.)

              Request No. 21 asks for documents regarding “any charge, complaint,

investigation or civil action alleging race and/or sex discrimination, harassment,

and retaliation filed against you . . . in the past five (5) years by any prior or current

employee, staff member, administrator, manager or supervisor who worked” at the

Plant at issue. (Id., at 11.) In addition to incorporating its objections to

Interrogatory No. 24, Defendant produces charges of discrimination filed by two

employees, Elizabeth Valdovinos and Kathy Serrano. (Id.)




                                                            
1
   Defendant also objects that Request No. 6 is not “reasonably calculated to lead to the
discovery of admissible evidence.” (Doc. 43-1, at 5.) Defendant raises the same
objection in response to Request Nos. 16 and 22. (Id., at 9, 11.) The Court notes that this
is no longer the standard for discovery in federal courts. Rather, the standard was revised
almost three years ago pursuant to the December 1, 2015, amendments to Fed.R.Civ.P.
26.
                                                               4 
 
      Plaintiff states that Defendant refused to produce the documents responsive

to Request No. 6 and, in response to Request No. 21, produced only two Charges

of Discrimination, one of which was made by a former plaintiff in this case. (Doc.

43, at 4.) Plaintiff argues that

             Defendant has failed and refused to produce their
             responses to agencies, investigation notes/documents or
             any other documents. . . . First, as information is that at
             least four women have complained about sexual
             harassment and other issues to management, it is
             impossible to believe that no documents, notes or
             investigation material were created. Likewise, the police
             were notified of the sexual harassment and/or extortion
             attempts and sent an officer to the facility to interview a
             supervisor. While the sexual harasser was allegedly
             terminated for a short period, he was rehired under a
             different name. . . . [Defendant] should not be allowed
             to hide the documents and information necessary to
             prosecute this case.

(Id.) Plaintiff also argues that the five-year temporal limitation she placed on her

requests is reasonable.

      Defendant responds that it did respond to Request No. 6, identifying

complaints of a “‘supervisor requesting money and/or sexual favors . . . in

exchange for better positions’” and referring Plaintiff, by Bates number, to

responsive documents produced. (Doc. 50, at 8.) As to Request No. 21, Defendant

identified complaints of race and/or sex discrimination, harassment, and retaliation

from January 1, 2016, at December 31, 2017, and provided responsive documents

for that timeframe. (Id., at 8-9.) Defendant continues that “Plaintiff’s contention
                                          5 
 
that at least four women have complained about sexual harassment and other issues

to management is again, unfounded. Plaintiff’s assertion that the police sent an

officer to the facility to interview a supervisor is equally without merit and not

supported by the facts of this case.”2 (Id., at 9.) Defendant also argues that

complaints from women regarding “other issues” unrelated to the claims at issue

this case, was not requested by Plaintiff and is irrelevant regardless. (Id.)

              The Court overrules Defendant’s objections to Requests Nos. 6 and 21. The

Requests are not overly broad or unduly burdensome as written. The Requests

seek information regarding other employee complaints of demands for money or

sexual favors as well as complaints, investigations and civil actions related to race

or sex discrimination, harassment or retaliation. This information is clearly

relevant to Plaintiff’s claims and proportional to the needs of the case.

              The Court also overrules Defendant’s self-imposed two-year temporal

limitation on Plaintiff’s requests. The Court finds that Plaintiff’s requests for this

information over a five-year period to be reasonable. See e.g. Moss v. BCBS of

Kansas, Inc., 241 F.R.D. 683, 692 (D. Kan. 2008). Plaintiff’s motion is, therefore,

GRANTED. Defendant is instructed to identify and provide the requested

information for complaints of a “‘supervisor requesting money and/or sexual


                                                            
2
  The Court notes that Plaintiff did not dispute Defendant’s characterization of its
responses or the unfounded nature of Plaintiff’s allegations.
                                                               6 
 
favors . . . in exchange for better positions’” as well as complaints of race and/or

sex discrimination, harassment, and retaliation from January 1, 2013, to the

present. The parties are advised that the Court will be setting a scheduling

conference to discuss the deadline for production and other issues relating to this

Order.

      B.     Request No. 16.

      This request seeks “each personnel file, human resource file, or investigative

file Defendant maintained on Mr. Esparza, Ms. Martinez, Mr. Ramirez, and/or Mr.

Saenz. This request includes files regarding that were created or maintained on

Mr. Esparza, Ms. Martinez, Mr. Ramirez, and/or Mr. Saenz by individual

managers.” (Doc. 43-1, at 9.) Plaintiff has identified these individuals as “the

people who supervised, harassed and retaliated against female employees at PSSI.”

(Doc. 43, at 5.) Defendant objects that the request is “overly broad, unduly

burdensome, violates privacy interests,” and seeks irrelevant information. (Doc.

43-1, at 9.) Even so, Defendant “agrees to produce documents from Esparza,

Martinez, Ramirez, and Saenz’s personnel files that reflect disciplinary action

taken against them for discriminatory, harassing, and retaliatory conduct [but]

state[s] that no such documents exist.” (Id.)

      Plaintiff argues that Defendant’s refusal “to produce anything other than

what it deems to show disciplinary actions actually taken against these individuals


                                           7 
 
for discrimination, harassment or retaliation” is improper. (Doc. 43, at 5.)

Plaintiff argues that limiting the production in this manner would remove

information as to “complaints where discipline was not taken, training they

received or accusations that defendant found did not have merit.” (Id.)

       Plaintiff also argues she needs the “applications, I-9 verifications and

resumes to confirm citizenship (there are allegations that their statuses are not

legal) and position held in the facility.” (Id.) She contends that “at least one

individual was terminated after an investigation into his citizenship and complaints

of sexual harassment” and “that one individual was reported for having sex in the

facility.” (Id., at 6.) Plaintiff argues that she needs information as to promotions

and pay raises as this relates to “whether they were being rewarded with rate

increases and bonuses during the time they were harassing and extorting women.”

(Id., at 5-6.)

       Any information relating to the citizenship or whether the “statuses” of these

individuals are legal is irrelevant to this lawsuit. Defendant contends that there are

no allegations in this case relating to the statuses of these individuals and

characterizes the request for this information as “nothing more than an

unwarranted fishing expedition.” (Doc. 50, at 10.) The Court agrees. This

information need not be produced.




                                           8 
 
      Other information contained in these individuals’ personnel files is

discoverable. Fox-Martin v. H.J. Heinz Operations, No. 02-4121-JAR, 2003 WL

23139105, at 1 (D. Kan. Dec. 19, 2003) (holding that the personnel files of

individuals who “played important roles in the employment decisions affecting

plaintiff or allegedly participated in or witnessed the hostile work environment

and/or retaliation giving rise to this lawsuit” is facially relevant and discoverable).

The information should, however, be deemed “confidential” pursuant to the

Protective Order entered in this case. (Doc. 12.) Plaintiff’s motion is GRANTED

in part as to Request No. 16. The parties are advised that the Court will be setting

a scheduling conference to discuss the deadline for production and other issues

relating to this Order.

      C.     Request No. 22.

      Plaintiff also seeks a list, employee directory, or roster of PSSI employees

who worked at Liberal facility for years 2015, 2016, and 2017. (Doc. 43-1, at 11.)

Defendant objects that the request is overly broad, unduly burdensome, violates

privacy interests, and seeks irrelevant information. (Id.) Defendant continues that

Plaintiff only worked for PSSI for six weeks in 2016, thus “[i]nformation related to

employees who worked at PSSI before or after Plaintiff would not tend to prove or

disprove any issue in this case and would also violate that employee’s privacy




                                           9 
 
interest.” (Id.) Defendant agrees, however, to “produce a list of the names of the

employees who worked at PSSI during the time Plaintiff worked at PSSI.” (Id.)

       Plaintiff contends this information is necessary to locate additional witnesses

and attempt to prove that prove that an alleged sexual harasser was rehired under a

different name after allegedly being terminated for sexual harassment. (Doc. 43, at

4, 7.) Defendant responds that “there is absolutely no allegation contained in

Plaintiff’s Amended Complaint that raises even the slightest inference that PSSI’s

alleged practice of hiring undocumented workers, or workers with ‘false names’ is

related to Plaintiff’s claims of discrimination, harassment and retaliation.” (Doc.

50, at 13.)

       As to Plaintiff’s allegation that this information would “allow her to ‘locate

additional witnesses and prove allegations in her Complaint,’” Defendant argues

that “she fails to articulate how the identification of employees who did not even

work with Plaintiff will have discoverable information related to Plaintiff’s

employment.” (Id.) The Court agrees with Defendant as to both points. As such,

Defendant’s offer to produce a list of employees who worked at the Plant during

Plaintiff’s employment is a sufficient response. Plaintiff’s motion is otherwise

DENIED as to Request No. 22.

III.   Defendant’s Motion for Protective Order (Doc. 54).




                                          10 
 
      Federal Rule of Civil Procedure 26(c) governs protective orders and

provides, in relevant part:

             A party or any person from whom discovery is sought
             may move for a protective order in the court where the
             action is pending. . . . The motion must include a
             certification that the movant has in good faith conferred
             or attempted to confer with other affected parties in an
             effort to resolve the dispute without court action. The
             court may, for good cause, issue an order to protect a
             party or person from annoyance, embarrassment,
             oppression, or undue burden or expense, including one or
             more of the following:
                           ***
             (A) forbidding the disclosure or discovery;

             (B) specifying terms, including time and place, for the
             disclosure or discovery;
                          ***
             (D) forbidding inquiry into certain matters, or limiting
             the scope of disclosure or discovery to certain matters;....


Fed.R.Civ.P. 26(c)(1). Whether to issue a protective order is within the sound

discretion of the Court. Thomas v. IBM, 48 F.3d 478, 482 (10th Cir.1995); Terry

v. Unified Gov’t of Wyandotte Co., No. 09-2094-EFM-KGG, 2011 WL 795816

(D. Kan. March 1, 2011).

      A.     Plaintiff’s Entitlement to Additional Documents.

      As an initial matter, Defendant argues that Plaintiff is not entitled to the

documents listed in the deposition notice because the notice is “is improper




                                          11 
 
in that Plaintiff served the Notice less than 30 days before the original July 20,

2018[,] discovery deadline. Rule 34 and this District require that all discovery

must be commenced and served in time to be completed by the discovery

deadline.” (Doc. 54, at 5.) Defendant contends that the deposition notice is

“merely an attempt by Plaintiff to avoid the timing deadlines imposed by this

Court” and the Federal Rules. (Id.)

      Because the Court had previously granted Plaintiff’s motion to revise the

Scheduling Order, which extended the discovery deadline to November 16, 2018

(see Doc. 52), the Court finds Defendant’s procedural argument to be misplaced.

The Court will, however, analyze Defendant’s substantive arguments regarding the

topics listed in the deposition notice (Doc. 39).

      B.     Particularity of Document Requests.

      Defendant also contends that Plaintiff has failed to “describe with reasonable

particularity” the documents requested because the notice “vaguely requests all

documents that reflect the testimony provided, and which form the basis of the

deponent’s knowledge.” (Doc. 54, at 5.) Defendant argues that the “blanket

request for documents is both vague and overly broad, and it is not consistent with

the requirements of the Federal Rules of Civil Procedure.” (Id.) Defendant

continues that because no testimony has yet been provided in conjunction with the

notice, it “cannot and should not have to predict what questions will be posed


                                          12 
 
during the deposition or what testimony will be elicited.” (Id.) As such,

Defendant argues that it cannot “accurately identify what documents it is being

instructed to bring to the deposition.” (Id.)

      The Court does not agree that the categories of documents requested are

facially vague in general. To the extent certain topics are worded in an overly

broad or vague way, the Court will address such issues in the context of the

specific topics, discussed infra.

      While it is true that testimony has yet to be solicited on these topics, the

same is true for any deposition notice. The topics themselves have been

enumerated with sufficient detail by Plaintiff. Defendant need not predict

Plaintiff’s specific questions to be able to determine if relevant documents exist

that relate to these categories of expected testimony. The Court will, therefore,

address the specific topics listed.

      C.     Specific Topics Listed in Deposition Notice.

             1.     Defendant’s “organization and structure” at the Plant,
                    including human resources and payroll. (Topics 1 and 2).

      Plaintiff seeks these documents from February 1, 2016, to the present. (Doc.

39, at 2.) Defendant contends the topics are vague, overly broad, lack specificity,

and are not proportionate to the needs of the case. (Doc. 54, at 6.) Defendant

contends that the temporal limits of these categories is overly broad considering

Plaintiff worked for Defendant for less than 2 months in February and March 2016.
                                          13 
 
The Court agrees and sustains this objection. Any documents and testimony shall

be limited to the time during which Plaintiff was employed by Defendant.

      Defendant also argues that “[t]hese topics fail to provide any specificity as to

what Plaintiff is seeking, including the amount of factual detail about which a PSSI

corporate designee is expected to testify. It is unduly burdensome (and near

impossible) for PSSI to prepare a witness on such a broad and overreaching subject

matter.” (Doc. 54, at 6.) Defendant describes the categories as “nothing more than

a fishing expedition to harass and burden PSSI.” (Id.) Plaintiff explains that

             PSSI placed Plaintiff at National Beef but still supervised
             her day-to-day activities. Plaintiff seeks information on
             how PSSI manages and pays PSSI workers placed at
             National Beef. This information is relevant and
             proportional to her wage and hour claim and to how PSSI
             responded to Plaintiff’s complaint of discrimination and
             extortion.

(Doc. 62, at 5.) The Court finds Plaintiff’s explanation to be sufficient, overrules

Defendant’s objection, and DENIES the motion as to Topics 1 and 2.

             2.     The employment of certain individuals, including their
                    personnel files and disciplinary action (Topics 5-12, 17).

      Topics 5-12 seek personnel files of 8 employees, several of whom were the

subject of Plaintiff’s motion to compel, supra (discussing Request for Production

No. 16). Topic 17 seeks disciplinary information regarding several of these

individuals. Defendant contends that it is inappropriate to require it “‘to identify a

person to testify about eight current and/or former employees’ “disciplinary
                                          14 
 
record/wage increases/decreases; [] suspension, discharge and/or termination’

without any limitation as to time . . . .” (Doc. 54, at 8.) Further, Defendant argues

it would be impossible to prepare a single witness to testify about all of the listed

topics “as these are all very fact-based decisions that are not susceptible to the

knowledge of a particular witness – even with proper preparation.” (Id.)

Defendant continues that any information beyond the six-week tenure of Plaintiff’s

employment is not discoverable. (Id., at 9.)

      The Court incorporates its decision, supra, regarding the motion to compel

the personnel files of several of these individuals. As stated above, information

regarding the citizenship status of these individuals is wholly irrelevant to

Plaintiff’s claims. This information is not discoverable. Plaintiff argues that

Defendant was aware that many workers at the Plant were undocumented and that

she was alleged by her coworkers to have harassed employees for being

undocumented. (Doc. 62, at 6-7.) Plaintiff does not, however, adequately explain

how the citizenship status of these particular individuals (including her alleged

harasser, a manager she complained to, co-workers who harassed her, and a

supervisor) is relevant to her claims of harassment and retaliation. Defendant’s

objection is sustained.

      As stated in regard to Request for Production No. 16, supra, other

information contained in these individuals’ personnel files is discoverable. That


                                          15 
 
stated, the information should be deemed “confidential” pursuant to the Protective

Order entered in this case. (Doc. 12.) Defendant’s motion is GRANTED in part.

             3.     Topics 13, 16, and 18.

      Topic 13 seeks “[i]dentification of and contents of any other files maintained

on Plaintiff related to the Investigation of Plaintiff’s complaints of sexual

harassment, national origin discrimination, retaliation, and wage and hour

violations.” (Doc. 39, at 5.) Topic 16 asks for the “[i]dentification and discussion

of all human resources and/or investigation training provided to each person that

conducted any investigation into the allegations raised by any of the current or

former plaintiffs in this case.” (Id., at 6.) Topic 18 seeks “communications

between any of the current or former Plaintiff[s] and any member of management

and/or human resources concerning any complaint of Plaintiff with respect to the

terms and conditions of her employment, including dates, means and contents of

such communications.” (Id.)

      Defendant argues that these topics “fail the specificity requirement” of the

Federal Rules “in that they request sweeping categories of information and

documents without a semblance of specificity as required under Rule 30(b)(6).”

(Doc. 54, at 10.) The Court does not agree and overrules this objection. The

verbiage of the requests is sufficiently specific and straightforward – Plaintiff seeks

any files related to the investigation of Plaintiff’s complaints at issue, information


                                          16 
 
regarding the human resources training received by the individuals who

investigated Plaintiff’s complaints, and communications between any named

Plaintiff and members of management or human resources regarding the terms and

conditions of their employment.

      Defendant complains that the lack of temporal scope makes the topics

facially improper as Plaintiff only worked for Defendant for six weeks. (Id.) The

Court agrees that Topic 16 (regarding human resources training provided to those

conducting investigations into Plaintiff’s complaints) must be limited to a

particular time frame. The Court finds that the relevant time frame for Topic 16 is

January 1, 2013, through the present. Topics 13 and 18 relate to Plaintiff

specifically. As such, any temporal limitation regarding this information is

unnecessary and inappropriate.

      Defendant also argues that Topics 13 and 18 are duplicative of prior

discovery requests from Plaintiff (Interrogatories Nos. 10 and 16, and Requests for

Production Nos. 2 and 9). This argument is unpersuasive.

             Parties may choose the manner and method in which they
             conduct discovery. The Federal Rules provide several
             vehicles for discovery. Parties may choose their
             preferred methodology. Courts generally will not
             interfere in such choices.

White v. Union Pac. R. Co., No. 09–1407–EFM–KGG, 2011 WL 721550, at *2

(D.Kan. Feb. 22, 2011) (citation omitted). Similarly, parties are also free to


                                         17 
 
request the same information by more than one discovery method. For instance, it

is entirely common for a party to ask a question in a deposition that has already

been posed via interrogatory. As for documents that are responsive to the

deposition notice, to the extent such documents have already been produced

through initial disclosures or in response to discovery requests, this should further

limit the burden on Defendant, not exacerbate it. The Court overrules this

objection.

      As to Topic 16, Defendant argues that human resources training received by

the individuals who investigated the allegations raised by “any of the current or

former plaintiffs in this case” is improper. (Doc. 54, at 11.) The Court agrees that

the investigation of claims made by former Plaintiff Kathy Serrano, who has been

dismissed with prejudice, is entirely irrelevant and not discoverable. The Court

sustains this objection.

      Defendant continues that “a last minute request for what amounts to the

educational and training background of people who investigated Plaintiff’s alleged

complaints when all of those people were identified in PSSI’s Initial Disclosures

months earlier should not be allowed.” (Id.) The Court does not agree. This

information is relevant and proportional to the needs of the case. Further, because

the discovery deadline was extended, Plaintiff’s request was no longer “last

minute.” Defendant’s motion is GRANTED in part and DENIED in part as to


                                          18 
 
these topics. Defendant is instructed to comply with the deposition notice

accordingly.

               4.    Discrimination and harassment policies (Topics 21 and 24).

      Topic 21 seeks information regarding Defendant’s policies on “anti-

discrimination, harassment and/or retaliation” including policies regarding

“investigation and/or corrective action” as to such claims. (Doc. 39, at 7.) Topic

24 asks for Defendant’s policies governing the reporting of discrimination,

harassment, and/or retaliation from January 1, 2016, to the present. (Id., at 8.)

      Defendant first complains that Topic 21 has no temporal limitation. (Doc.

54, at 11.) The Court agrees that this is improper. Topic 21 is limited to January

1, 2016, to the present.

      Defendant next complains that Plaintiff’s use of the language “any and all”

documents “related to, regarding, or containing” constitutes improper omnibus

term(s). This Court has previously specifically held that “[w]hile these terms may

be considered omnibus terms, these terms are not per se inappropriate.” Blair v.

TransAm Trucking, Inc., No. 09-2443-EFM-KGG, 2017 WL 402163, at *4 (D.

Kan. Jan. 30, 2017).

               Courts in this District have held that a discovery request
               may be facially overly broad if it uses an ‘omnibus term’
               such as ‘relating to,’ ‘pertaining to,’ or ‘concerning.’
               Johnson v. Kraft Foods North America, Inc., 238
               F.R.D. 648, 658 (D. Kan. 2006) (citing Cardenas v.
               Dorel Juvenile Group, Inc., 232 F.R.D. 377, 382 (D.
                                           19 
 
             Kan. 2005) (internal citations omitted)). ‘That rule,
             however, applies only when the omnibus term is used
             with respect to a general category or broad range of
             documents.’ Id. See also Sonnino v. University of
             Kansas Hosp. Authority, 221 F.R.D. 661, 667 (D. Kan.
             2004); Aikens v. Deluxe Fin. Servs., Inc., 217 F.R.D.
             533, 538 (D. Kan. 2003).

             Courts want to avoid a situation in which a party upon
             whom discovery is served needs ‘either to guess or move
             through mental gymnastics ... to determine which of
             many pieces of paper may conceivably contain some
             detail, either obvious or hidden, within the scope of the
             request.’ Id. ‘When, however, the omnibus phrase
             modifies a sufficiently specific type of information,
             document, or event, rather than large or general
             categories of information or documents, the request will
             not be deemed objectionable on its face.’ Id.

Waters v. Union Pacific Railroad Co., No. 15-1287-EFM-KGG, 2016 WL

4479127, at *2 (D. Kan. August 25, 2016) (citing Union Pacific R. Co. v. Grede

Foundries, Inc., No. 07-1279-MLB-DWB, 2008 WL 4148591, at *4 (D. Kan.

Sept. 3, 2008)). The Court finds that here, as in Waters and Blair, the omnibus

terms used in Plaintiff’s Topics 21 and 24 sufficiently modify specifically

identified categories of information. As such, Defendant’s motion is DENIED as

to Topics 21 and 24.

             5.    Factual details about investigations, charges,
                   and lawsuits (Topics 22, 23, and 25).

      Topic 22 seeks specific information regarding “each and every investigation

resulting from any complaint by an employee of discrimination, harassment or


                                         20 
 
retaliation made from January 1, 2016 to present” at the Plaint. (Doc. 39, at 7.)

Topic 23 ask for specific information regarding “each and every investigation

resulting from any Charge of Discrimination made by any former or current

employee of Packers concerning sexual harassment; national origin discrimination

or retaliation made from January 1, 2016 to the present.” (Id.) Topic 25 requests

specific information as to “every complaint, charge and/or lawsuit brought

against Defendant” alleging retaliation for complaining about or

participating/giving testimony “in other proceedings against Defendant for

harassment or discrimination or retaliation, in the last five years.” (Id., at 8.)

      Defendant objects to Plaintiff’s temporal limitations of January 1, 2016,

through the present (Topics 22, 23) and the past five years (Topic 25) because

Plaintiff only worked for Defendant for 6 weeks in 2016. (Doc. 54, at 12-13.) The

Court finds Plaintiff’s temporal restrictions not to be out of the ordinary in this

type of litigation. This objection is overruled.

      Defendant argues that these topics are overly broad as they seek information

as to all complaints of discrimination, harassment, or retaliation “without regard to

the type” of discrimination alleged. (Doc. 54, at 12.) The Court agrees. This topic

should be limited to claims of race discrimination, national origin discrimination,

sex discrimination, sexual harassment, and retaliation. Further, Topics 22, 23 and

25 are to be limited to claims that are alleged to have occurred at the Plant at issue.


                                           21 
 
Defendant’s motion is GRANTED in part and DENIED in part as to these

topics. Defendant is instructed to comply with the deposition notice accordingly.

             6.    Non-exempt “Fisher” employees (Topic 26).

      This topic asks for the identification of “all non-exempt Fisher employees,

whether full-time, part-time, temporary or as an independent contractor in 2016,

2017 and 2018. Include dates they were employed or assigned to perform work.”

(Doc. 39, at 9.) Defendant states that “it is entirely unclear who ‘Fisher’ is, or why

the information related to ‘Fisher’ employees could possibly be relevant to

Plaintiff’s claims.” (Doc. 54, at 13.) Defendant continues that “[t]o the extent

Topic No. 26 was intended to seek information related to PSSI employees, this

topic is overly broad, unduly burdensome, and in no way proportional to the claims

or defenses” in this lawsuit. (Id., at 13-14.) Plaintiff’s response to Defendant’s

motion does not indicate or clarify who or what “Fisher” employees are. (See Doc.

62, at 8-9). As such, Defendant’s motion is GRANTED as to Topic 26.

      As stated above, the parties are advised that the Court will be setting a

scheduling conference relating to this Order. The deadline to conduct this

deposition will be addressed at that conference.



      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel (Doc.

42) is GRANTED in part and DENIED in part as more fully set forth above.


                                          22 
 
      IT IS FURTHER ORDERED that Defendant’s Motion for Protective

Order (Doc. 54) is GRANTED in part and DENIED in part as more fully set

forth above.

      IT IS SO ORDERED.

      Dated this 13th day of November, 2018, at Wichita, Kansas.


                               S/ KENNETH G. GALE
                               HON. KENNETH G. GALE
                               U.S. MAGISTRATE JUDGE




                                       23 
 
